Exhibit 10.1


BY-LAWS
OF
KENNAMETAL INC.
As Amended Through July 26, 2016
Article I
Office
The principal office of the Corporation shall be in Unity Township, Westmoreland
County, Pennsylvania.
Article II
Seal
The Corporation may have a seal which shall be circular in form and which shall
have inscribed thereon the name of the Corporation and the words
“Seal-Pennsylvania.”
Article III
Shareholders’ Meetings
Section 1. PLACE OF MEETING. All meetings of shareholders shall be held at the
principal office of the Corporation, unless the Board of Directors shall decide
otherwise, in which case such meetings may be held within or without the
Commonwealth of Pennsylvania, as the Board of Directors may from time to time
direct.
Section 2. ANNUAL MEETING. The annual meeting of shareholders shall be held
during the month of October in each calendar year on such date and at such time
as may be fixed by the Board of Directors, for the election of directors and the
transaction of such other business as may properly come before the meeting. If
the day fixed for the annual meeting shall be a legal holiday in the state where
the meeting is to be held, such meeting shall be held on the next succeeding
business day.
Section 3. SPECIAL MEETINGS. Special meetings of the shareholders may be called
at any time by the Chairman of the Board, the President, the Secretary, or by
the Board of Directors. At any time, upon written request of any person entitled
to call a special meeting of the shareholders, it shall be the duty of the
Secretary to call a special meeting to be held at such time as the Secretary may
fix. If the Secretary shall neglect or refuse to issue such call, the person or
persons making the request may do so.
Section 4. NOTICE. Except as provided in this Section 4, written notice of every
meeting of the shareholders shall be given by, or at the direction of, the
secretary or other authorized person or, if they neglect or refuse to do so, may
be given by the person or persons calling the meeting, to each shareholder of
record entitled to vote at the meeting, at least five (5) days prior to the day
named for a meeting, unless a greater period of notice is required by statute in
the particular case. The notice of meeting shall specify the place, day and hour
of the meeting and, in the case of a special meeting, the general nature of the
business to be transacted, and, if applicable, the notice shall state that the
purpose, or one of the purposes, of the meeting is to consider the adoption,
amendment or repeal of the By-Laws in which case the notice shall include, or be
accompanied by, a copy of the proposed amendment or a summary of the changes to
be effected thereby.
When a meeting is adjourned, it shall not be necessary to give any notice of the
adjourned meeting or of the business to be transacted at the adjourned meeting,
other than by announcement at the meeting at which such adjournment is taken.
Written notice includes notice given by facsimile transmission, e-mail, or other
electronic communication to the shareholder’s facsimile number or address for
e-mail or other electronic communication provided by such shareholder to the
Corporation for the purpose of notice.
Section 5. QUORUM. At any meeting of the shareholders, the presence in person or
by proxy of the holders of the majority of the outstanding shares entitled to
vote shall constitute a quorum. The shareholders present at a duly organized
meeting may continue to do business until adjournment notwithstanding the
withdrawal of enough shareholders to leave less than a quorum. If a meeting
cannot be organized because a quorum has not attended, those present may adjourn
the meeting to such time and place as they may determine. Those shareholders
entitled to vote who attend a meeting called for the election of directors that
has previously been adjourned for lack of a quorum, although less than a quorum
as fixed herein, shall nevertheless constitute a quorum for the purpose of
electing directors. In other cases, those shareholders entitled to vote who
attend a meeting of shareholders that has been previously adjourned for one or
more periods





--------------------------------------------------------------------------------




aggregating at least fifteen (15) days because of an absence of a quorum,
although less than a quorum as fixed herein, shall nevertheless constitute a
quorum for the purpose of acting upon any matter set forth in the notice of the
meeting, provided that the notice of the meeting states that those shareholders
who attend such adjourned meeting shall nevertheless constitute a quorum for the
purpose of acting upon the matter set forth in the notice.
Section 6. VOTING. Every shareholder entitled to vote at any shareholders’
meeting shall be entitled to one vote for every share of capital stock standing
in his name on the books of the Corporation. Every shareholder entitled to vote
at a meeting of shareholders or to express consent or dissent corporate action
in writing without a meeting, may do so in person or may authorize another
person or persons to act for him by proxy. Whenever any corporate action is to
be taken by vote of the shareholders, it shall be authorized by a majority of
the votes cast at a duly organized meeting of shareholders by the holders of
shares entitled to vote thereon, except where a different vote is required by
law or the articles or these By-Laws.
Section 7. VOTING LISTS. The officer or agent having charge of the transfer
books for shares of the Corporation shall make a complete list of the
shareholders entitled to vote at any meeting of shareholders, arranged in
alphabetical order, with the address of and the number of shares held by each.
The list shall be produced and kept open at the time and place of the meeting,
and shall be subject to the inspection of any shareholder during the whole time
of the meeting for the purposes thereof. Failure to comply with the requirements
of this By-Law shall not affect the validity of any action taken at a meeting
prior to a demand at the meeting by any shareholder entitled to vote thereat to
examine the list.
Section 8. NOMINATING AND PROPOSAL PROCEDURES.
(a) Annual Meeting of Shareholders.
(1) Nominations of persons for election to the Board of Directors of the
Corporation and the proposal of business to be considered by the shareholders
may be made at an annual meeting of shareholders (a) by or at the direction of
the Board of Directors, including pursuant to the Corporation’s notice of
meeting, or (b) by any shareholder of the Corporation who was a shareholder of
record at the time of giving of notice provided for in this By-Law, who is
entitled to vote at the meeting and who has complied with the notice and other
procedures set forth in these By-Laws. Clause (b) of this Section 8(a)(1) shall
be the exclusive means for a shareholder to make nominations or submit other
business (other than matters properly brought under Rule 14a-8 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and included in the
Corporation’s notice of meeting) before an annual meeting of shareholders.
(2) Subject to Section 8(d)(3) of this Article III, for nominations or other
business to be properly brought before an annual meeting by a shareholder
pursuant to clause (b) of Section 8(a)(1) of this Article III, the shareholder
must have given timely notice thereof in writing to the Secretary of the
Corporation and such other business must be a proper matter for shareholder
action. To be timely, a shareholder’s notice shall be delivered to the Secretary
at the principal executive offices of the Corporation not later than (i) for an
annual meeting to be held during the month of October of any year, prior to the
1st day of July, but not before the first day of May, immediately preceding such
October meeting, (ii) for an annual meeting to be held during the month of
November of any year, prior to the 1st day of August, but not before the first
day of June, immediately preceding such November meeting and (iii) for an annual
meeting to be held on any other date for which the Corporation gives at least 90
days prior notice of such date to shareholders, not less than 50 nor more than
75 days prior to such meeting or (iv) for any other annual meeting, the close of
business on the tenth day after public announcement of the date of such meeting
is first made. In no event shall the public announcement of an adjournment or
postponement of an annual meeting commence a new time period for the giving of a
shareholder’s notice as described above. Such shareholder’s notice shall set
forth or include: (x) as to each person whom the shareholder proposes to
nominate for election or reelection as a director (i) all information relating
to such person that is required to be disclosed in a proxy statement or other
filings required to be made in connection with solicitations of proxies for the
election of directors in an election contest, or is otherwise required, in each
case pursuant to Section 14 of the Exchange Act, and the rules and regulations
promulgated thereunder (including such person’s written consent to being named
in the proxy statement as a nominee and to serving as a director if elected),
(ii) a description of all direct and indirect compensation and other material
monetary agreements, arrangements and understandings during the past three
years, and any other material relationships, between or among such shareholder
and the beneficial owner, if any, on whose behalf the nomination is made, and
their respective affiliates and associates, or others acting in concert
therewith, on the one hand, and each proposed nominee, and his or her respective
affiliates and associates, or others acting in concert therewith, on the other
hand, including, without limitation all information that would be required to be
disclosed pursuant to Item 404 promulgated under Regulation S-K if the
shareholder making the nomination and the beneficial owner, if any, on whose
behalf the nomination is made or any affiliate or associate thereof or person
acting in concert therewith, were the “registrant” for purposes of such Item and
the nominee were a director or executive officer of such registrant, (iii) with
respect to each nominee for election or reelection to the Board of Directors,
include a completed and signed questionnaire, representation and agreement
required by Section 8(c) of this Article III, and (iv) such other information as
may reasonably be required





--------------------------------------------------------------------------------




by the Corporation to determine the eligibility of such proposed nominee to
serve as an independent director of the Corporation or that could be material to
a reasonable shareholder’s understanding of the independence, or lack thereof,
of such nominee; (y) as to any other business that the shareholder proposes to
bring before the meeting, a brief description of the business desired to be
brought before the meeting, the text of the proposal or business (including the
text of any resolutions proposed for consideration and in the event that such
business includes a proposal to amend the By-Laws of the Corporation, the
language of the proposed amendment), the reasons for conducting such business at
the meeting, any material interest in such business of such shareholder and the
beneficial owner, if any, on whose behalf the proposal is made and a description
of all agreements, arrangements and understandings between such shareholder and
such beneficial owner, if any, and any other person or persons (including their
names) in connection with the proposal of such business by such shareholder; and
(z) as to the shareholder giving the notice and the beneficial owner, if any, on
whose behalf the nomination or proposal is made (i) the name and address of such
shareholder, as they appear on the Corporation’s books, and of such beneficial
owner, (ii) (A) the class and number of shares of the Corporation which are,
directly or indirectly, owned beneficially and of record by such shareholder and
such beneficial owner, (B) any option, warrant, convertible security, stock
appreciation right, or similar right with an exercise or conversion privilege or
a settlement payment or mechanism at a price related to any class or series of
shares of the Corporation or with a value derived in whole or in part from the
value of any class of shares of the Corporation, whether or not such instrument
or right shall be subject to settlement in the underlying class of capital stock
of the Corporation or otherwise (a “Derivative Instrument”) directly or
indirectly owned beneficially by such shareholder and any other direct or
indirect opportunity to profit or share in any profit derived from any increase
or decrease in the value of shares of the Corporation, (C) any proxy, contract,
arrangement, understanding, or relationship pursuant to which such shareholder
has a right to vote any shares of any security of the Company, (D) any short
interest in any security of the Company (for purposes of these By-Laws a person
shall be deemed to have a short interest in a security if such person directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has the opportunity to profit or share in any profit derived from any
decrease in the value of the subject security), (E) any rights to dividends on
the shares of the Corporation owned beneficially by such shareholder that are
separated or separable from the underlying shares of the Corporation, (F) any
proportionate interest in shares of the Corporation or Derivative Instruments
held, directly or indirectly, by a general or limited partnership in which such
shareholder is a general partner or, directly or indirectly, beneficially owns
an interest in a general partner of such general or limited partnership and
(G) any performance-related fees (other than an asset-based fee) that such
shareholder is entitled to based on any increase or decrease in the value of
shares of the Corporation or Derivative Instruments, if any, as of the date of
such notice, including without limitation any such interests held by members of
such shareholder’s immediate family sharing the same household, (iii) any other
information relating to such shareholder and such beneficial owner, if any, that
would be required to be disclosed in a proxy statement or other filings required
to be made in connection with solicitations of proxies for, as applicable, the
proposal and/or for the election of directors in a contested election pursuant
to Section 14 of the Exchange Act and the rules and regulations promulgated
thereunder, (iv) a representation that such owner intends to appear in person or
by proxy at the meeting to propose such business or nomination, and (v) a
representation whether the shareholder or the beneficial owner, if any, intends
or is part of a group which intends (x) to deliver a proxy statement and/or form
of proxy to holders of at least the percentage of the Corporation’s outstanding
capital stock required to approve or adopt the proposal or elect the nominee
and/or (y) otherwise to solicit proxies from shareholders in support of such
proposal or nomination. In addition, to be timely, a shareholder’s notice shall
be further updated and supplemented, if necessary, so that the information
provided or required to be provided in such notice shall be true and correct
(x) as of the record date for the meeting and (y) as of the date that is ten
(10) business days prior to the meeting or any adjourned meeting. Such update
and supplement shall be delivered to the Secretary at the principal executive
offices of the Corporation (x) not later than five (5) business days after the
record date for the meeting in the case of the update and supplement required to
be made as of the record date, and (y) not later than eight (8) business days
prior to the date of the meeting or any adjourned meeting.
(3) Notwithstanding anything in the second sentence of Section 8(a)(2) of this
Article III to the contrary, in the event that the number of directors to be
elected to the Board of Directors of the Corporation is increased and there is
no public announcement naming all of the nominees for director or specifying the
size of the increased Board of Directors made by the Corporation at least 100
days prior to the first anniversary of the preceding year’s annual meeting, a
shareholder’s notice required by this By-Law shall also be considered timely,
but only with respect to nominees for any new positions created by such
increase, if it shall be delivered to the Secretary at the principal executive
offices of the Corporation not later than the close of business on the 10th day
following the day on which such public announcement is first made by the
Corporation.
(b) Special Meetings of Shareholders.
Only such business shall be conducted at a special meeting of shareholders as
shall have been brought before the meeting pursuant to the Corporation’s notice
of meeting. Nominations of persons for election to the Board of Directors may be
made at a special meeting of shareholders at which directors are to be elected
pursuant to the Corporation’s notice





--------------------------------------------------------------------------------




of meeting (a) by or at the direction of the Board of Directors or (b) provided
that the Board of Directors has determined that directors shall be elected at
such meeting, by any shareholder of the Corporation who is a shareholder of
record at the time of giving of notice provided for in this By-Law, who shall be
entitled to vote at the meeting and who complies with the notice procedures set
forth in this By-Law. In the event the Corporation calls a special meeting of
shareholders for the purpose of electing one or more directors to the Board of
Directors, any such shareholder may nominate a person or persons (as the case
may be), for election to such position(s) as specified in the Corporation’s
notice of meeting, if the shareholder’s notice required by Section 8(a)(2) of
this Article III with respect to any nomination (including the completed and
signed questionnaire, representation and agreement required by Section 8(c) of
this Article III) shall be delivered to the Secretary at the principal executive
offices of the Corporation not earlier than the close of business on the 10th
day following the day on which public announcement is first made of the date of
the special meeting and of the nominees proposed by the Board of Directors to be
elected at such meeting. In no event shall the public announcement of an
adjournment or postponement of a special meeting commence a new time period for
the giving of a shareholder’s notice as described above. This paragraph
(b) shall be the exclusive means for a shareholder to make nominations or other
business proposals before a special meeting of shareholders (other than matters
properly brought under Rule 14a-8 under the Exchange Act and included in the
Corporation’s notice of meeting).
(c) Submission of Questionnaire, Representation and Agreement.
To be eligible to be a nominee of a shareholder for election or reelection as a
director of the Corporation, a person must deliver (in accordance with the time
periods prescribed for delivery of notice under Section 8(a)(1)(b) or
Section 8(b) of this Article III) to the Secretary at the principal executive
offices of the Corporation a written questionnaire with respect to the
background and qualifications of such person and the background of any other
person or entity on whose behalf the nomination is being made (which
questionnaire shall be provided by the Secretary upon written request) and a
written representation and agreement (in the form provided by the Secretary upon
written request) that such person (A) is not and will not become a party to
(1) any agreement, arrangement or understanding with, and has not given any
commitment or assurance to, any person or entity as to how such person, if
elected as a director of the Corporation, will act or vote on any issue or
question (a “Voting Commitment”) that has not been disclosed to the Corporation
or (2) any Voting Commitment that could limit or interfere with such person’s
ability to comply, if elected as a director of the Corporation, with such
person’s fiduciary duties under applicable law, (B) is not and will not become a
party to any agreement, arrangement or understanding with any person or entity
other than the Corporation with respect to any direct or indirect compensation,
reimbursement or indemnification in connection with service or action as a
director that has not been disclosed therein, (C) in such person’s individual
capacity and on behalf of any person or entity on whose behalf the nomination is
being made, would be in compliance, if elected as a director of the Corporation,
and will comply with all applicable publicly disclosed corporate governance,
conflict of interest, confidentiality and stock ownership and trading policies
and guidelines of the Corporation and (D) will abide by the requirements these
By-Laws.
(d) General.
(1) Only such persons who are nominated in accordance with the procedures set
forth in these By-Laws shall be eligible to be elected at an annual meeting of
shareholders or special meeting of shareholders, as applicable, to serve as
directors and only such business shall be conducted at a meeting of shareholders
as shall have been brought before the meeting in accordance with the procedures
set forth in these By-Laws. Except as otherwise provided by law, the articles of
incorporation or the By-Laws of the Corporation, the presiding officer of the
meeting shall have the power and duty to determine whether a nomination or any
business proposed to be brought before the meeting was made, or proposed, as the
case may be, in accordance with the procedures set forth in these By-Laws and,
if any proposed nomination or business is not in compliance with these By-Laws,
to declare that such defective proposal or nomination shall be disregarded.
(2) For purposes of Section 8 of this Article III, “public announcement” shall
mean disclosure in a press release reported by the Dow Jones News Service,
Associated Press or comparable national news service or in a document publicly
filed by the Corporation with the Securities and Exchange Commission pursuant to
Section 13, 14 or 15(d) of the Exchange Act.
(3) Notwithstanding the foregoing provisions of this Section 8 of this Article
III, a shareholder shall also comply with all applicable requirements of the
Exchange Act and the rules and regulations thereunder with respect to the
matters set forth in Section 8 of this Article III. Nothing in Section 8 of this
Article III shall be deemed to affect any rights of shareholders to request
inclusion of proposals in the Corporation’s proxy statement pursuant to
Rule 14a-8 under the Exchange Act. Subject to Rule 14a-8 under the Exchange Act,
nothing in these By-Laws shall be construed to permit any shareholder, or give
any shareholder the right, to include or have disseminated or described in the
Corporation’s proxy statement any nomination of director or directors or any
other business proposal.





--------------------------------------------------------------------------------




Section 9. ELECTION OF DIRECTORS. Election of directors need not be by ballot,
except upon demand by a shareholder made at the election and before the voting
begins. No shareholder shall, in any election of directors, have any right to
cumulate his votes and cast them for one candidate or distribute them among two
or more candidates.
Section 10. ORDER OF BUSINESS. All meetings of the shareholders shall be called
to order and presided over by the Chairman of the Board or the President, or in
their absence by a Vice President, or in his absence by the Secretary, and if
none of these be present by a chairman elected by the shareholders.
Section 11. PROXIES. Every proxy shall be executed or authenticated by the
shareholder, or by his duly authorized attorney in-fact, and shall be filed with
or transmitted to the Secretary of the Corporation before being voted. A
shareholder or his duly authorized attorney in-fact may execute or authenticate
a writing or transmit an electronic message authorizing another person to act
for him by proxy. A telegram, telex, cablegram, datagram, e-mail or Internet
communication or other similar means of electronic transmission from a
shareholder or attorney-in-fact, or a photographic, facsimile or similar
reproduction of a writing executed by a shareholder or attorney-in-fact shall be
treated as properly executed for purposes of this section; provided such
transmission or reproduction sets forth a confidential and unique identification
number or other mark furnished by the Corporation to the shareholder for the
purposes of a particular meeting or transaction.
Section 12. JUDGES OF ELECTION. In advance of any meeting of shareholders, the
Board of Directors may appoint judges of election, who need not be shareholders,
to act at such meeting or any adjournment thereof. If judges of election are not
so appointed, the presiding officer of any such meeting may, and on the request
of any shareholder shall, make such appointment at the meeting. The number of
judges shall be one or three. No person who is a candidate for office to be
filled at the meeting shall act as a judge. In case any person appointed as a
judge fails to appear or fails or refuses to act, the vacancy may be filled by
appointment made by the Board of Directors in advance of the convening of the
meeting or at the meeting by the presiding officer thereof. The judge or judges
of election shall determine the number of shares outstanding and the voting
power of each, the shares represented at the meeting, the existence of a quorum,
and the authenticity, validity and effect of proxies, shall receive votes or
ballots, shall hear and determine all challenges and questions in any way
arising in connection with the right to vote, shall count and tabulate all votes
and determine the result and shall do such acts as may be proper to conduct the
election or vote with fairness to all shareholders. The judge or judges of
election shall perform their duties impartially, in good faith, to the best of
their ability, and as expeditiously as is practical. If there are three judges
of election, the decision, act or certificate of a majority shall be effective
in all respects as the decision, act or certificate of all. On request of the
presiding officer of the meeting, or of any shareholder, the judge or judges
shall make a report in writing of any challenge or question or matter determined
by them and execute a certificate of any fact found by them. Any report or
certificate made by them shall be prima facie evidence of the facts stated
therein.
Article IV
Directors
Section 1. BOARD OF DIRECTORS. All powers vested by law in the Corporation shall
be exercised by or under the authority of, and the business and affairs of the
Corporation shall be managed under the direction of, the Board of Directors. The
Board shall consist of not less than eight nor more than twelve directors, the
exact number to be fixed from time to time by resolution of the Board of
Directors. Each director shall hold office for the term for which he is elected
and until his successor is elected and qualified or until his earlier death,
resignation or removal. Compensation may be allowed to the directors for their
services, and a director also may be a salaried officer of the Corporation.
Directors need not be shareholders.
Section 2. TERM. The directors elected prior to the 2016 annual meeting of the
shareholders shall serve as a member of the class of directors to which that
director was so elected for the term so elected. Each person elected as a
director of the Corporation at or after the 2016 annual meeting of the
shareholders, whether elected to succeed a person whose term of office as a
director has expired (including the expiration of such person’s term) or to fill
any vacancy, shall be elected for a term expiring at the next annual meeting of
the shareholders. From the date of the 2018 annual meeting of the shareholders,
and thereafter, the Board of Directors of the Corporation shall no longer be
classified with respect to the time for which they hold office.
Section 3. VACANCIES. Vacancies in the Board of Directors and newly-created
directorships resulting from any increase in the authorized number of directors
shall be filled by a majority vote of the remaining members of the Board, though
less than a quorum, and each person so elected shall be a director to serve for
the balance of the unexpired term and until his or her successor has been
selected and qualified or until said member’s earlier death, resignation or
removal.
 





--------------------------------------------------------------------------------




Section 4. MEETINGS. The Board of Directors shall hold a meeting without other
notice immediately after the annual meeting of the shareholders, and other
meetings at such times and places as it may determine. Special meetings of the
Board may be called by the Chairman of the Board, the President, the Secretary,
or any two directors. Meetings of the Board of Directors may be held at such
places within the Commonwealth of Pennsylvania or elsewhere as a majority of the
directors may from time to time determine.
Section 5. NOTICE. No notice of regular meetings of the Board of Directors need
be given. A written notice of all special meetings of the Board of Directors
specifying the place, day and hour shall be given to each director at least 48
hours prior to the time set for the meeting. When a meeting is adjourned, it
shall not be necessary to give any notice of the adjourned meeting, or of the
business to be transacted at an adjourned meeting, other than by announcement at
the meeting at which such adjournment is taken.
Section 6. QUORUM. A majority of the directors in office shall be necessary to
constitute a quorum for the transaction of business and the acts of a majority
of the directors present and voting at a meeting at which a quorum is present
shall be the acts of the Board of Directors. If at any meeting a quorum shall
not be present, the meeting may be adjourned from time to time until a quorum
shall be present.
Section 7. ELECTION OF OFFICERS AND BOARD CHAIRMAN. The Board of Directors shall
elect a Chairman of the Board, a President, one or more Vice Presidents, a
Secretary, a Treasurer, and a Controller. The Board shall also from time to time
elect such other officers and agents as it deems necessary or advisable. The
Chairman of the Board must be selected from among the members of the Board of
Directors, but the President and other officers may or may not be Directors.
Unless sooner removed by the Board of Directors, all officers shall hold office
for the term fixed by the Board and until their successors are elected and
qualified or until their earlier death or resignation. Any two or more offices
may be held by the same person, except the office of President and Secretary,
but in no case shall the same person act in the same matter in two such official
capacities. At the time of the election of the Chairman of the Board, the Board
of Directors shall specify whether or not the individual so elected shall serve
in the capacity of an officer-employee entitled to receive a salary, or in the
capacity of a director entitled only to receive director’s fees and allowances.
Section 8. REMOVAL OF OFFICERS. Any officer or agent of the Corporation may be
removed by the Board of Directors with or without cause, but such removal shall
be without prejudice to the contract rights, if any, of the person so removed.
Election or appointment of an officer or agent shall not of itself create
contract rights. The Board of Directors shall have power to fill any vacancies
in any office occurring in any manner.
Section 9. COMMITTEES. The Board of Directors may from time to time by
resolution adopted by a majority of the directors in office, designate one or
more committees, each committee to consist of two or more of the directors of
the Corporation. The Board may designate one or more directors as alternate
members of any committee, who may replace any absent or disqualified member at
any meeting of the committee. Any such committee to the extent provided in the
designating resolution of the Board of Directors shall have and exercise the
authority of the Board of Directors in the management of the business and
affairs of the Corporation except that a committee shall not have any power or
authority as to: (i) the submission to shareholders of any action requiring the
approval of shareholders pursuant to the Business Corporation Law, as it may
hereafter be amended, (ii) the creation or filling of vacancies in the Board of
Directors, (iii) the adoption, amendment or repeal of the By-Laws, (iv) the
amendment, adoption or repeal of any resolution of the Board that by its terms
is amendable or repealable only by the Board, or (v) action on matters committed
by the By-Laws or resolution of the Board to another committee of the Board. In
the absence or disqualification of any member of such committee or committees,
the member or members thereof present at any meeting and not disqualified from
voting, whether or not he or they constitute a quorum, may unanimously appoint
another director to act at the meeting in the place of any such absent or
disqualified member. Each committee of the Board shall serve at the pleasure of
the Board. Unless the Board of Directors provides otherwise by resolution each
committee shall conduct its business and take action in the same manner as the
Board conducts its business pursuant to the articles of the Corporation and
these By-Laws.
Section 10. OTHER POWERS. In addition to the powers and authorities expressly
conferred by these By-Laws, the Board of Directors may exercise all such powers
of the Corporation and do all such lawful acts and things as are not by statute
or by the Articles of Incorporation or by these By-Laws directed or required to
be exercised or done by the shareholders.











--------------------------------------------------------------------------------




Article V
Officers and Board Chairman
Section 1. CHAIRMAN OF THE BOARD. The Chairman of the Board of Directors shall
preside at all meetings of the shareholders and of the Board of Directors at
which he is present. He shall perform such other duties as may be assigned to
him from time to time by the Board of Directors.
Section 2. CHIEF EXECUTIVE OFFICER. The Chief Executive Officer shall be
responsible for directing the implementation of the general policies and
procedures of the Corporation and for the performance of such other duties as
may be assigned from time to time by the Board of Directors. Except when
prohibited by law or regulation, he shall be ex-officio a member of all
Committees of the Board of Directors.
Section 3. PRESIDENT. The President shall have general and active management of
the Corporation’s business, and shall perform the usual duties incident to the
office of President as required by law, the Articles of the Corporation or these
By-Laws, and such other duties as may be assigned to him from time to time by
the Board of Directors. Except when prohibited by law or regulation, he shall be
ex-officio a member of all Committees of the Board of Directors.
Section 4. VICE PRESIDENT. Any Vice President shall perform such duties as shall
be assigned to him by the Board of Directors or President, and, in the absence
or disability of the President, he shall perform the duties of the President.
Section 5. SECRETARY. The Secretary shall attend the meetings of the
shareholders and Board of Directors and keep minutes thereof in suitable books
kept for that purpose. He shall have custody of the stock books and stock
ledgers of this Corporation, and shall give, or cause to be given, all notices
as are required by law, or by the Articles of Incorporation, or by these
By-Laws. He shall perform such other duties as may be prescribed by the Board of
Directors or by the President, as well as all the usual duties incident to the
office of Secretary.
Section 6. TREASURER. The Treasurer shall have custody of the corporate funds
and securities and shall keep, or cause to be kept, full and accurate accounts
of receipts and disbursements in books kept for that purpose. He shall deposit
all monies, and other valuable effects, in the name and to the credit of the
Corporation, in such depository as shall be designated from time to time by the
Board of Directors. As directed by the Board of Directors or the President, he
shall disburse monies of the Corporation, taking proper vouchers for such
disbursements and shall render upon request from time to time to the President
and directors an account of all his transactions as Treasurer and of the
financial condition of the Corporation. In addition, he shall perform all the
usual duties incident to the office of Treasurer and such other duties as the
Board of Directors or the President may prescribe.
Section 7. CONTROLLER. The Controller shall have charge of the accounting of the
Corporation, and shall perform all the usual duties incident to the office of
Controller and such other duties as the Board of Directors may prescribe or
require.
Section 8. DELEGATION OF DUTIES. In case of the absence or disability of any
officer of the Corporation, or if it is deemed expedient and desirable so to do,
the Board of Directors or the President may delegate the powers or duties of any
officer to any other officer or director for such time or period as may be
specified.
Section 9. CONTRACTS. All promissory notes, drafts, bills of exchange or other
negotiable instruments shall be signed by the President or a Vice President and
the Secretary or the Treasurer, or by such officer or officers or such other
person or persons as the Board of Directors may from time to time designate. All
other written contracts shall be signed by the President or a Vice President, or
by such officer or officers or such other person or persons as the Board of
Directors may from time to time designate.





--------------------------------------------------------------------------------




Article VI
Share Certificates and Transfers
Section 1. SHARE CERTIFICATES. Shares of the capital stock of the Corporation
may be certificated or uncertificated, as provided under the Business
Corporation Law of the Commonwealth of Pennsylvania. Each shareholder, upon
written request to the transfer agent or registrar of the Corporation, shall be
entitled to a certificate of the capital stock of the Corporation in such form
as the Board of Directors may from time to time determine. Every share
certificate shall be signed by the President or Vice President and countersigned
by the Treasurer or Assistant Treasurer or by the Secretary or Assistant
Secretary and may be sealed with the corporate seal, which may be a facsimile,
engraved or printed, but where such certificate is signed by a transfer agent or
a registrar, the signature of any corporate officer upon such certificate may be
a facsimile, engraved or printed.
 
Section 2. TRANSFERS. Shares of the Corporation evidenced by certificates shall
upon the surrender and cancellation of the certificate or certificates
representing the same be transferred upon the books of the Corporation at the
request of the holder thereof named in the surrender certificate or
certificates, in person or by his legal representative, or by his attorney duly
authorized by written power of attorney filed with the Corporation or its
transfer agent. Shares of the stock of the Corporation which are uncertificated
shall, upon the receipt of proper transfer instructions from the registered
owner of uncertificated shares, be cancelled and issuance of new equivalent
uncertificated shares or certificated shares shall be made to the holder
entitled thereto. It shall be the duty of the Corporation to issue a new
certificate or evidence of the issuance of uncertificated shares to the holder
entitled thereto, cancel the old certificate and record the transaction upon the
Corporation’s books. Within a reasonable time after the issuance or transfer of
uncertificated stock, the Corporation shall send to the registered owner thereof
a written notice that shall set forth the name of the Corporation, that the
Corporation is organized under the laws of the Commonwealth of Pennsylvania, the
name of the holder, the number and class (and the designation of the series, if
any) of the shares represented, and any restrictions on the transfer or
registration of such shares of stock imposed by the Articles of Incorporation,
these By-Laws, any agreement among shareholders or any agreement between
shareholders and the Corporation.
Section 3. TRANSFER AGENT AND REGISTRAR. The Board of Directors may appoint a
transfer agent or transfer clerk or a registrar of transfers, or both, for all
shares of the Corporation, whether certificated or uncertificated, and it may
require all stock certificates to bear the signature of either or both. The
Board of Directors may make such rules and regulations as it may deem expedient
concerning the issue, transfer and registration of shares of the Corporation,
whether certificated or uncertificated.
Section 4. LOSS, THEFT OR DESTRUCTION OF CERTIFICATES. In case of loss, theft or
destruction of a share certificate another certificate (or uncertificated share)
may be issued in lieu thereof in such manner and upon such terms as the Board of
Directors shall from time to time authorize.
Section 5. TRANSFERS. Shares of the Corporation shall upon the surrender and
cancellation of the certificate or certificates representing the same be
transferred upon the books of the Corporation at the request of the holder
thereof named in the surrendered certificate or certificates, in person or by
his legal representative, or by his attorney duly authorized by written power of
attorney filed with the Corporation or its transfer agent.
Section 6. TRANSFER AGENT AND REGISTRAR. The Board of Directors may appoint a
transfer agent or transfer clerk or a registrar of transfers, or both, and it
may require all stock certificates to bear the signature of either or both. The
Board of Directors may make such rules and regulations as it may deem expedient
concerning the issue, transfer and registration of certificates for shares of
the Corporation.
Section 7. LOSS, THEFT OR DESTRUCTION OF CERTIFICATES. In case of loss, theft or
destruction of a share certificate another may be issued in lieu thereof in such
manner and upon such terms as the Board of Directors shall from time to time
authorize.
 
Section 8. DETERMINATION OF SHAREHOLDERS OF RECORD. The Board of Directors may
fix a time, not more than seventy days prior to the date of any meeting of
shareholders, or the date fixed for the payment of any dividend or distribution,
or the date for the allotment of rights, or the date when any change or
conversion or exchange of shares will be made or go into effect, or the date
fixed for any other matter as a record date for the determination of the
shareholders entitled to notice of, and to vote at, any such meeting, or
entitled to receive payment of any such dividend or distribution, or to receive
any such allotment of rights, or to exercise the rights in respect to any such
change, conversion, or exchange of shares or entitled to receive or take action
with respect to any other matter. In such case, only such shareholders as shall
be shareholders of record on the date so fixed shall be entitled to notice of,
or to vote at, such meeting, or to receive payment of such dividend, or to
receive such allotment of rights, or to exercise such rights or to receive or
take action





--------------------------------------------------------------------------------




with respect to any other matter as the case may be, notwithstanding any
transfer of any shares on the books of the Corporation after any record date
fixed as aforesaid.
Article VII
Waiver of Notice, Action Without Meeting
and Meetings By Conference Telephone
Section 1. WAIVER OF NOTICE. Whenever any written notice is required to be given
under the Pennsylvania Business Corporation Law, the articles or these By-Laws,
a waiver thereof in writing, signed by the person or persons entitled to such
notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice. Except in the case of a special meeting
of shareholders, neither the business to be transacted at nor the purpose of the
meeting need be specified in the waiver of notice of such meeting.
The attendance of a person either in person or by proxy at any meeting shall
constitute a waiver of notice of such meeting, except where a person attends a
meeting for the express purpose of objecting to the transaction of any business
because the meeting was not lawfully called or convened.
Section 2. ACTION BY CONSENT. Any action which may be taken at a meeting of the
shareholders or of the directors, or of any committee of directors, may be taken
without a meeting, if a consent in writing setting forth the action so taken
shall be signed by all the shareholders who would be entitled to vote at a
meeting for such purpose or by all of the directors, or by all of the members of
such committee, as the case may be, and shall be filed with the Secretary of the
Corporation.
Section 3. MEETINGS BY CONFERENCE TELEPHONE. One or more directors may
participate in a meeting of the Board or of a committee of the Board, and the
Board of Directors may provide by resolution with respect to a specific meeting
or with respect to a class of meetings that one or more persons may participate
in a meeting of the shareholders of the Corporation, by means of conference
telephone or similar communications equipment by means of which all persons
participating in the meeting can hear each other. Such participation shall
constitute presence in person at the meeting.
 
Section 4. MANNER OF GIVING NOTICE. Whenever written notice is required to be
given to any person under the provisions of the Business Corporation Law or by
the articles or these By-Laws, it may be given to the person either personally
or by sending a copy thereof by first class or express mail, postage prepaid, or
by telegram (with messenger service specified), telex or TWX (with answerback
received) or courier service, charges prepaid, or by telecopier, to the
shareholder’s address (or to the shareholder’s telex, TWX, telecopier or
telephone number) appearing on the books of the Corporation or, in the case of
directors, supplied by the director to the Corporation for the purpose of
notice. Notice sent by mail, by telegraph or by courier service shall be deemed
to have been given when deposited in the United States mail or with a telegraph
office or courier service for delivery except that, in the case of directors,
notice sent by regular mail shall be deemed to have been given forty-eight hours
after being deposited in the United States mail or, in the case of telex, TWX or
telecopier, when dispatched.
Article VIII
Fiscal Year
The fiscal year of the Corporation shall end on the 30th day of June.
Article IX
Limitation of Director’s Liability and Indemnification
Section 1. LIMITATION OF DIRECTOR’S LIABILITY. A director of the Corporation
shall not be personally liable for monetary damages for any action taken or
failure to take any action unless the director has breached or failed to perform
the duties of his office under Section 8363 of the Directors’ Liability Act [15
Pa. C.S. §511 and §1721] and such breach or failure to perform constitutes
self-dealing, willful misconduct or recklessness; provided, however, that the
foregoing provision shall not eliminate or limit the liability of a director
(i) for any responsibility or liability of such director pursuant to any
criminal statute, or (ii) for any liability of a director for the payment of
taxes pursuant to local, State or Federal law. No repeal or modification of this
Article IX, Section 1 nor the adoption of any provision inconsistent with this
Article IX, Section 1 shall adversely affect any limitation on the personal
liability of a director of the Corporation existing at the time of such repeal
or modification or the adoption of such inconsistent provision.







--------------------------------------------------------------------------------




Section 2. INDEMNIFICATION OF DIRECTORS AND OFFICERS.
(a) Right to Indemnification.
Except as otherwise provided below, each person who was or is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”) and whether or not by or in the right of the
Corporation or otherwise, by reason of the fact that he or she, or a person of
whom he or she is the heir, executor or administrator, is or was, at any time
during which this By-Law is or was in effect (whether or not such person
continues to serve in such capacity at the time any indemnification or payment
of expenses pursuant hereto is sought or at the time any proceeding relating
thereto exists or is brought), a director or officer of the Corporation or is or
was serving at the request of the Corporation as a director or officer or
trustee of another corporation or of a partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether the basis of such proceeding is alleged action in an official capacity
as a director or officer or trustee, or in any other capacity while serving as a
director or officer or trustee, shall be indemnified and held harmless by the
Corporation against all reasonable expenses, including attorneys’ fees, and any
liability and loss, including judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement, incurred or paid by such person in
connection therewith; provided, however, that such person shall not be entitled
to indemnification hereunder if the act or failure to act giving rise to the
claim for indemnification is determined by a court to have constituted willful
misconduct or recklessness; provided further, that except with respect to the
enforcement of claims described in paragraph (b) hereof, the Corporation shall
indemnify any such person seeking indemnification in connection with a
proceeding (or part thereof) initiated by such person only if such proceeding
(or part thereof) was authorized by the Board of Directors of the Corporation.
The right to indemnification conferred in this section shall include the right
to be paid by the Corporation the expenses incurred in defending any such
proceeding in advance of the final disposition thereof; provided, however, that
to the extent required by law, the payment of such expenses incurred by an
officer or director in advance of the final disposition of a proceeding shall be
made only upon receipt of an undertaking, by or on behalf of such person, to
repay all amounts so advanced if it shall ultimately be determined that he or
she is not entitled to be indemnified under this section or otherwise. The right
to indemnification including the right to the advancement of expenses provided
herein shall be a contract right and continue as to a person who has ceased to
be a director or officer or trustee, and shall inure to the benefit of the
heirs, executors and administrators of such person.
(b) Right of Claimant to Bring Suit.
If a claim under paragraph (a) of this section is not paid in full by the
Corporation within forty-five (45) days after a written claim has been received
by the Corporation, the claimant may, at any time thereafter, bring suit against
the Corporation to recover the unpaid amount of the claim and, if successful in
whole or in part, the claimant shall be entitled to be paid also the expense of
prosecuting such claim.
(c) Non-Exclusivity of Rights.
The right to indemnification and the payment of expenses incurred in defending a
proceeding in advance of a final disposition conferred in this Article IX shall
not be exclusive of any other rights to which those seeking indemnification or
advancement of expenses hereunder may be entitled under any by-law, agreement,
vote of shareholders or directors, applicable law, or otherwise, both as to
action in his official capacity and as to action in any other capacity while
holding that office, the Corporation having the express authority to enter into
such agreements as the Board of Directors deems appropriate for the
indemnification and advancement of expenses to present or future directors and
officers of the Corporation.
(d) Funding.
The Corporation may create a fund of any nature, which may, but need not be,
under the control of a trustee, or otherwise secure or insure in any manner its
indemnification obligations, whether arising under or pursuant to this By-Law or
otherwise.
Article X
Resignations
Any director or officer may resign from office at any time, such resignation to
be made in writing and to take effect from the time of its receipt, unless some
time be fixed in the resignation and then from that time. The acceptance of a
resignation shall not be required to make it effective.









--------------------------------------------------------------------------------




Article XI
Amendments
These By-Laws may be amended or repealed, and new By-Laws may be adopted, by the
Board of Directors, regardless of whether the shareholders have previously
adopted or approved the By-Law being amended or repealed, except where the power
to repeal, adopt or amend a By-Law on any subject is expressly committed to the
shareholders by the Business Corporation Law, and subject always to the power of
the shareholders to change any action taken by the Board. Any change in the
By-Laws shall take effect when adopted unless otherwise provided in the
resolution effecting the change.
Article XII
Miscellaneous
When used in these By-Laws, any terms stated in the singular and/or masculine
gender (such as he or him) shall be construed to include the plural and/or
feminine gender as the context and circumstances shall warrant appropriate.
Article XIII
Applicability of Certain Provisions
of the Pennsylvania Business Corporation Law
Subchapters G (relating to control share acquisitions), H (relating to
disgorgement by certain controlling shareholders following attempts to acquire
control), I (relating to severance compensation for employees terminated
following certain control share acquisitions), and J (relating to the status of
labor contracts following certain business combination transactions) of
Chapter 25 of the Pennsylvania Business Corporation Law shall not be applicable
to the Corporation.





